DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to mathematical manipulation of data. Additionally, some of the recited features simply include extraneous pre-solution activity and are very well known in the art. These additional elements are mere data gathering processes in conjunction with the abstract idea. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 

An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

A detailed analysis is shown below: 
STEP 1: Statutory Category

The instant application includes the following independent claims directed to the following categories of patent eligible subject matter articulated in parenthesis: 

Claim 1… A object recognition method (i.e. process). Dependent claims 2-19 also directed towards “the object recognition method of claim 1” (i.e. process) 

Claim 20… An object identification system (i.e. product)

Claim 21… A method of updating a primary classifier in an object recognition system, the primary classifier being configured to recognize an object, (i.e. process)

As such, claims 1-21 are directed to one of the four statutory categories of patent eligible subject matter.

STEP 2A, PRONG 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). 84 Fed. Reg. at 52–54.
The method claim of claim 1 is directed to “generating a first frequency domain signal according to a first echo signal”; “updating at least one parameter of a primary classifier according to the first frequency domain signal and a training target corresponding to the first frequency domain signal”; “generating a second frequency domain signal according to a second echo signal”; and “generating object classification data corresponding to the second frequency domain signal according to the second frequency domain signal and the at least one parameter of the primary classifier, wherein the object classification data is associated with presence of a second object.” All of these limitation can be categorized as mathematical operations as disclosed by the specification and mere data gathering commonly known in the art. Claims 20 and 21 cite similar limitations with the use of component parts that are well-known in the art to perform the recited functions of the mere data gathering and mathematical manipulation of data.
Dependent claims 2-19 either further define the abstract ideas recited in claim 1 or add limitations which recite judicial exceptions similar to the ones addressed above and are based on mere data gathering processes. 

STEP 2A, PRONG 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application. 2019 Guidance, 84 Fed. Reg. at 53–55. The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field. Id. at 55; MPEP § 2106.05(a).

 In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application. In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?

For each of the claims 1-21 above, these additional limitations, merely recites information or data that is gathered and then manipulated. Claim 1-21 recite the use of a primary classifier and updating parameters in the primary classifier; however, it is commonly known in the art to use classifier (neural networks) for data classification and this feature does not amount to a significant improvement from the mathematical manipulation of the data. The use of specific components such an antennas and controllers as recited in claim 20 is directed towards mere data gathering as such components are commonly known in the art to gather such data. As such, the additional limitations are insignificant extra-solution activity to the judicial exception.  Accordingly, these element(s) do not integrate the judicial exception into a practical application of the exception.

STEP 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field. 84 Fed. Reg. at 56; MPEP § 2106.05(d).

As discussed above, the additional limitations recited are “antennas configure to (claim 20)”  and “controller configured to (claim 20)”. The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field. In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.
Again, these additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field. Thus, the additional limitations alone or in combination do not amount to an inventive concept.
Hence, independent claims 1, 20 and 21 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Dependent claims 2-19 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above which perform the processes of mere data gathering and mathematical manipulation of data. Therefore, claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sick (US 20190279366 A1).

Regarding claim 1, Sick discloses
An object recognition (Fig. 1, radar sensors 3 coupled with an evaluation deceive 10 used to detect and identify object 4) method comprising: 
generating a first frequency domain signal according to a first echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 are received echo signals and the signal coming out of element 3 to evaluation device 10 is radar data that is “a first frequency domain signal according to a first echo signal”); 
updating at least one parameter of a primary classifier (Fig. 4, element 20, “neural network” is the primary classifier) according to the first frequency domain signal (Fig. 4; Paragraph 0074, “The evaluation device 10 comprises an artificial neural network 20. The artificial neural network 20 is an assembly of neurons 23, which are interconnected via respective neural connections 22. The neural connections 22 are weighted with respective weighting factors 21. The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2.”, where the adjusting of the weighting factors 21 is “updating at least one parameter” of the neural network) and a training target (Fig. 4, object 4, is the “training target”) corresponding to the first frequency domain signal (Fig. 4; the “first frequency domain signal” which is the radar data supplied from the sensor 3 to the evaluation device 10 is “corresponding” to the training target 4); 
generating a second frequency domain (Fig. 4, additional signals provided from the radar sensor to the evaluation device 10) signal according to a second echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 depict a “second echo signal” received at another receiving antenna and the signal coming out of element 3 and to evaluation device 10 is “a second frequency domain signal” “according to a second echo signal”); and 
generating object classification data corresponding to the second frequency domain signal according to the second frequency domain signal (Paragraph 0074, “The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2. A difference between the second characteristics 8 and the initial characteristics 2, obtained through subtraction, is backward propagated to the artificial neural network.”, where the object classification data are the second characteristics 8 which are based on the radar data (i.e. the second frequency domain signal)) and the at least one parameter of the primary classifier (Paragraph 0074, “weighting factors 21” are parameters of the primary classifier, neural network 20), wherein the object classification data is associated with presence of a second object (Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals... Furthermore, the training system has an evaluation device, which is configured to forward propagate an artificial neural network with radar data from interference signals comprising respective reflected signals and transmitted signals and the initial characteristics, wherein the radar data comprise the respective distances of these objects to the radar sensor, and the respective angles between the objects and the radar sensor belonging to these distances.”; where “respective distances of these objects” and “respective angles between the object” indicates the characteristics are “associated with presence of a second object”).

Regarding claim 2, Sick further discloses
The object recognition method of Claim 1, further comprising: 
updating the at least one parameter of the primary classifier according to the second frequency domain signal (Fig. 4; Paragraph 0074, “The evaluation device 10 comprises an artificial neural network 20. The artificial neural network 20 is an assembly of neurons 23, which are interconnected via respective neural connections 22. The neural connections 22 are weighted with respective weighting factors 21. The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2.”, where the adjusting of the weighting factors 21 is “updating at least one parameter” of the neural network and the factors are according to the radar data (i.e. second frequency domain signal)) and the object classification data (Paragraph 0074, “The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2. A difference between the second characteristics 8 and the initial characteristics 2, obtained through subtraction, is backward propagated to the artificial neural network. The artificial neural networks 20 sets the weighting factors 21 by means of error minimization in the backward propagation. This means that the artificial neural network 20 has learned that a specific structure in the radar data corresponds to the object 4.”, where “backward propagation” is tantamount to updating the one parameter of the primary classifier and the object classification data (i.e. characteristics 2 and 8)).

Regarding claim 3, Sick further discloses
The object recognition method of Claim 1, wherein the first frequency domain signal is a first Doppler frequency domain signal (Paragraph 0080, “The interference signals 31 are received in step V2 based on frequency modulation and distances 5 and relative speeds 9 of the objects 4. The distance/speed distribution 33 of the object 4 is obtained from the interference signals 31 in step V3.”, where the determination of speed of the object from the radar data indicates that the signal is a first doppler frequency domain signal), the second frequency domain signal is a second Doppler frequency domain signal (Paragraph 0080, “The interference signals 31 are received in step V2 based on frequency modulation and distances 5 and relative speeds 9 of the objects 4. The distance/speed distribution 33 of the object 4 is obtained from the interference signals 31 in step V3.”, where the determination of speed of the object from the radar data indicates that the signal is a second doppler frequency domain signal as multiple signals are transmitted and received continuously), the first echo signal has a first Doppler frequency shift relative to a first detection signal and corresponding to a movement of a first object (Paragraph 0043-0045, “A reflected signal s.sub.RX(t) is a signal that is reflected by an object. Such a reflected signal s.sub.RX(t) can be expressed as: s.sub.RX(t)=A.sub.RX sin(2π(f.sub.0(t−τ)+½α(t−τ).sup.2)+φ.sub.0+φ.sub.target)…The index RX stands for “reflected.” A.sub.RX is the amplitude of the reflected signal S.sub.RX(t). Φ.sub.target is a phase shift caused by a target. τ is the time of flight for the reflected signal, which, due to the Doppler shift, results in…”), the second echo signal has a second Doppler frequency shift relative to a second detection signal and corresponding to a movement of the second object (Paragraph 0043-0045, “A reflected signal s.sub.RX(t) is a signal that is reflected by an object. Such a reflected signal s.sub.RX(t) can be expressed as: s.sub.RX(t)=A.sub.RX sin(2π(f.sub.0(t−τ)+½α(t−τ).sup.2)+φ.sub.0+φ.sub.target)…The index RX stands for “reflected.” A.sub.RX is the amplitude of the reflected signal S.sub.RX(t). Φ.sub.target is a phase shift caused by a target. τ is the time of flight for the reflected signal, which, due to the Doppler shift, results in…”, where each reflected signal indicates a doppler shift corresponding to the movement of the object that is relative to its detection signal (i.e. the transmitted signal)), the training target (Fig. 4, object 4 is the training target) is associated with a motion type of the first object (Paragraph 0057, “The artificial neural network learns, for example, to determine the position of a vehicle and its relative movement based on distance, azimuth angle, and elevation angle, on the basis of initial imaging characteristics of a vehicle.”; therefore motion (i.e. movement) of the object), and the object classification data (Fig. 4, characteristics 2 and 8) is associated with a motion type of the second object (Paragraph 0057, “The artificial neural network learns, for example, to determine the position of a vehicle and its relative movement based on distance, azimuth angle, and elevation angle, on the basis of initial imaging characteristics of a vehicle.”; therefore motion (i.e. movement) of the object); therefore, the characteristics are associated with the movement of the object).

Regarding claim 5, Sick further discloses
The object recognition method of Claim 1, wherein the primary classifier comprises an artificial neural network (Paragraph 0074, “The evaluation device 10 comprises an artificial neural network 20. The artificial neural network 20 is an assembly of neurons 23, which are interconnected via respective neural connections 22.”).

Regarding claim 6, Sick further discloses
The object recognition method of Claim 1, further comprising: 
determining presence of a first object according to the first echo signal (Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals.”, where receiving reflected transmitted signal (i.e. echo signal) from objects inherently determines the presence of the object); and 
inputting the training target (Fig. 4, object 4 is the training target) corresponding to the first frequency domain signal according to the presence of the first object (Fig. 4; Paragraph 0074, “The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2. A difference between the second characteristics 8 and the initial characteristics 2, obtained through subtraction, is backward propagated to the artificial neural network.”, where “characteristics 8 based on the radar data” is tantamount to “corresponding to the first frequency domain signal according to the presence of the first object”).

Regarding claim 7, Sick further discloses
The object recognition method of Claim 1, further comprising: 
receiving the first echo signal during a first interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where in “real time” is indicative of a first interval); 
receiving an auxiliary signal during a second interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal corresponding to the signal from the imagining sensor 50 and where in “real time” is indicative of a second interval); and 
generating the training target (Fig. 4, object 4 is the training target, where generating the training target is tantamount to generating the classification of the target) corresponding to the first frequency domain signal according to the auxiliary signal (Paragraph 0075, “FIG. 4 shows a training system 40. The training system 40 contains the radar sensor 3, the imaging sensor 50 in the form of a camera, and the evaluation device 10 serving as a functionally integrated component. …The imaging sensor 50 records the environment 1 that the radar sensor 3 records, and obtains the initial characteristics 2 of the object 4 by means of semantic image segmentation. The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10. The evaluation device 10 executes the artificial neural network algorithm 20. The artificial neural network 20 obtains second characteristics 8. The second characteristics 8 approximate the initial characteristics 2 in the training phase. The training process is shown in FIG. 10.”); 
wherein the first interval and the second interval are at least partially overlapping (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal and the radar signals are received in real-time and therefore, their intervals are overlapping).

Regarding claim 8, Sick further discloses
The object recognition method of Claim 7, wherein the first echo signal is associated with presence of a first object (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where presence is inherently indicated in the first echo signal), the auxiliary signal is associated with the presence of the first object (Fig. 4, where the signals from imaging sensor 50 being sent to the evaluation unit 10 is the auxiliary signals which is inherently indicative of the presence of the object), and the presence of the first object occurs during an at least partially overlapping interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal and the radar signals are received in real-time and therefore, their intervals are overlapping).

Regarding claim 9, Sick further discloses
The object recognition method of Claim 7, wherein generating the training target corresponding to the first frequency domain signal according to the auxiliary signal (see claim 7 for citation) comprises: 
generating the training target (Fig. 4, object 4 is the training target, where generating the training target is tantamount to generating the classification of the target)  corresponding to the first frequency domain signal by using the auxiliary signal Paragraph 0075, “FIG. 4 shows a training system 40. The training system 40 contains the radar sensor 3, the imaging sensor 50 in the form of a camera, and the evaluation device 10 serving as a functionally integrated component. …The imaging sensor 50 records the environment 1 that the radar sensor 3 records, and obtains the initial characteristics 2 of the object 4 by means of semantic image segmentation. The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10. The evaluation device 10 executes the artificial neural network algorithm 20. The artificial neural network 20 obtains second characteristics 8. The second characteristics 8 approximate the initial characteristics 2 in the training phase. The training process is shown in FIG. 10.”) and an auxiliary classifier (Fig. 4, element 20, neural network also classifies the auxiliary signals (i.e. signals coming from imaging sensors 50 to evaluation device 10)), wherein the training target is associated with the presence of the first object (Fig. 4, implicit, where the training of the object is performed based on recevi3ed signals from the sensors which would be indicative/inherent to the presence of the object).

Regarding claim 11, Sick further discloses
The object recognition method of Claim 1, wherein the training target (Fig. 4, object 4 is the training target) and the object classification data (Paragraph 0075, “The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10. The evaluation device 10 executes the artificial neural network algorithm 20. The artificial neural network 20 obtains second characteristics 8. The second characteristics 8 approximate the initial characteristics 2 in the training phase. The training process is shown in FIG. 10.”; where the object classification data are the characteristics 2 and 8) respectively comprise an object type or a motion type (Paragraph 0037, “Advantageously, the initial characteristics are characteristics of streets, objects located on streets, preferably trees, vehicles, people, traffic signs, and/or vehicle restraint systems, preferably crash barriers. In particular, classifications of vehicles can be recognized based on the radar data.; Paragraph 0030, “Second characteristics are characteristics of an object determined for this object by a mechanism. The second characteristics are also referred to as actual characteristics.”, where both the initial and second characteristics comprise an object type). 

Regarding claim 20, Sick discloses 
An object identification system (Fig. 1, radar sensors 3 coupled with an evaluation deceive 10 used to detect and identify object 4) comprising: 
an antenna (FIG. 4, antennas part of radar sensor 3) configured to transmit a first detection signal and receive a first echo signal upon detecting a first object (Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals.”, where a transmitted signal is tantamount to a “first detection signal” as the “first echo signal” (i.e. defined as a signal reflected off an object) would inherently only be provided “upon detecting a first object”); and 
a controller coupled to the antenna (Fig. 4, implicit to generate transmitted signals coming out of the radar sensor 3) and configured to generate a frequency domain signal according to the first echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 are received echo signals and the signal coming out of element 3 to evaluation device 10 is radar data that is “a first frequency domain signal according to a first echo signal”), and update at least one parameter of a primary classifier (Fig. 4, element 20, “neural network” is the primary classifier) according to the first frequency domain signal (Fig. 4; Paragraph 0074, “The evaluation device 10 comprises an artificial neural network 20. The artificial neural network 20 is an assembly of neurons 23, which are interconnected via respective neural connections 22. The neural connections 22 are weighted with respective weighting factors 21. The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2.”, where the adjusting of the weighting factors 21 is “update at least one parameter” of the neural network) and a training target (Fig. 4, object 4, is the “training target”) corresponding to the first frequency domain signal (Fig. 4; the “first frequency domain signal” which is the radar data supplied from the sensor 3 to the evaluation device 10 is “corresponding” to the training target 4); 
wherein the antenna (FIG. 4, antennas part of radar sensor 3) is further configured to transmit a second detection signal and receive a second echo signal upon detecting a second object (FIG. 4, radar sensor 3 transmits multiple signals where any one of the signals after the first transmit signal can be considered “a second detection signal” which provides an echo “upon detecting a second object” [i.e. implicit] see paragraph 0055), the controller (Fig. 4, implicit to the radar sensor 3) is further configured to generate a second frequency domain signal (Fig. 4, additional signals provided from the radar sensor to the evaluation device 10) according to the second echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 depict a “second echo signal” received at another receiving antenna and the signal coming out of element 3 and to evaluation device 10 is “a second frequency domain signal” “according to a second echo signal”), and generate object classification data corresponding to the second frequency domain signal according to the second frequency domain signal (Paragraph 0074, “The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2. A difference between the second characteristics 8 and the initial characteristics 2, obtained through subtraction, is backward propagated to the artificial neural network.”, where the object classification data are the second characteristics 8 which are based on the radar data (i.e. the second frequency domain signal)) and the at least one parameter of the primary classifier (Paragraph 0074, “weighting factors 21” are parameters of the primary classifier, neural network 20), and the object classification data is associated with presence of a second object (Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals... Furthermore, the training system has an evaluation device, which is configured to forward propagate an artificial neural network with radar data from interference signals comprising respective reflected signals and transmitted signals and the initial characteristics, wherein the radar data comprise the respective distances of these objects to the radar sensor, and the respective angles between the objects and the radar sensor belonging to these distances.”; where “respective distances of these objects” and “respective angles between the object” indicates the characteristics are “associated with presence of a second object”).

Regarding claim 21, Sick discloses
A method of updating a primary classifier in an object recognition system, the primary classifier being configured to recognize an object (Fig. 4, neural network 20 is the “primary classifier” configured to recognize an object by updating weighting parameters), the method comprising: 
receiving a first echo signal during a first interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where in “real time” is indicative of a first interval); 
generating a first frequency domain signal according to the first echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 are received echo signals and the signal coming out of element 3 to evaluation device 10 is radar data that is “a first frequency domain signal according to a first echo signal”); 
receiving an auxiliary signal during a second interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal corresponding to the signal from the imagining sensor 50 and where in “real time” is indicative of a second interval), wherein the first interval and the second interval are at least partially overlapping in an at least partially overlapping interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal and the radar signals are received in real-time and therefore, their intervals are overlapping); 
generating a training target (Fig. 4, object 4 is the training target, where generating the training target is tantamount to generating the classification of the target) corresponding to the first frequency domain signal according to the auxiliary signal (Paragraph 0075, “FIG. 4 shows a training system 40. The training system 40 contains the radar sensor 3, the imaging sensor 50 in the form of a camera, and the evaluation device 10 serving as a functionally integrated component. …The imaging sensor 50 records the environment 1 that the radar sensor 3 records, and obtains the initial characteristics 2 of the object 4 by means of semantic image segmentation. The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10. The evaluation device 10 executes the artificial neural network algorithm 20. The artificial neural network 20 obtains second characteristics 8. The second characteristics 8 approximate the initial characteristics 2 in the training phase. The training process is shown in FIG. 10.”); and 
updating at least one parameter of the primary classifier (Fig. 4, element 20, “neural network” is the primary classifier) according to the first frequency domain signal (Fig. 4; Paragraph 0074, “The evaluation device 10 comprises an artificial neural network 20. The artificial neural network 20 is an assembly of neurons 23, which are interconnected via respective neural connections 22. The neural connections 22 are weighted with respective weighting factors 21. The artificial neural network 20 computes second characteristics 8 based on the radar data and the initial characteristics 2.”, where the adjusting of the weighting factors 21 is “updating at least one parameter” of the neural network) and the training target (Fig. 4, object 4, is the “training target”) corresponding to the first frequency domain signal (Fig. 4; the “first frequency domain signal” which is the radar data supplied from the sensor 3 to the evaluation device 10 is “corresponding” to the training target 4); 
wherein the first echo signal is associated with presence of a first object (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where presence is inherently indicated in the first echo signal), the auxiliary signal is associated with the presence of the first object (Fig. 4, where the signals from imaging sensor 50 being sent to the evaluation unit 10 is the auxiliary signals which is inherently indicative of the presence of the object), and the presence of the first object occurs during the at least partially overlapping interval (Paragraph 0073, “The evaluation device 10 is an electronic circuitry that processes input signals from numerous environment detection sensors, in particular the radar sensor 3 and an imaging sensor 50, with artificial intelligence, in real time, in order to comprehend what passes by the vehicle, in particular based on radar data.”, where the auxiliary signal and the radar signals are received in real-time and therefore, their intervals are overlapping).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick (US 20190279366 A1) in view of McMahon (US 20180120420 A1).

Regarding claim 10, Sick further discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 7, 

McMahon discloses, 
wherein the auxiliary signal comprises a video data stream (Paragraph 0144, “These pre-classified motions may then be compared with newly generated features in a classification step 1507 to identify one of the pre-classified motions based on the features. Optionally, the performance of the classifier from training or testing may be assessed in video performance step 1510, 1509 using the identified features to compare with video based annotations (i.e., where a simultaneous video is recorded during performance of known gestures to act as a timestamp reference for later annotation of the motion signals; this requires human scoring of the signals and/or a separate log of motion/gesture events to be performed) and, based on the result of the comparison, the features may need to be fine-tuned. “, where Fig. 15 depicts for steps 1510 and 1509 the use of data obtained from a video based sensor to assist in the training and classification of the radar data) or an audio data stream.

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with McMahon to incorporate the feature of: wherein the auxiliary signal comprises a video data stream or an audio data stream. Both Sick and McMahon are considered analogous arts as they both disclose the use of radar technology to obtain radar data associated with the movement of objects and to use external sensors to help in the classification of the radar data. Sick discloses the use of an external imaging sensor in the form of a camera; however, does not disclose the feature of obtaining a video stream of data from the imaging sensor. McMahon discloses the feature of: wherein the auxiliary signal comprises a video data stream. McMahon discloses the use of a video-based sensor to obtain a simultaneous video of recorded gestures to use in the training of the system. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention of modify Sick with McMahon to include the feature mentioned above. The incorporation of such a feature would allow for more accurate training and classification of the radar data using time-stamped video data as a reference. 

Claim(s) 4 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick (US 20190279366 A1) in view of Andric (Andrić, Milenko, et al. "Analysis of radar Doppler signature from human data." Radioengineering 23.1 (2014): 11-19).

Regarding claim 4, Sick further discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 1, further comprising: 
transmitting a first detection signal in a time domain, wherein the first echo signal is generated in response to the first detection signal upon presence of a first object (Fig. 4; Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals.”, implicit, where the “first transmit signal” can be considered “a first detection signal” as the reflection of the “first transmit signal” would be generated in response to the presence of a first object (implicit), when there is no presence of an object then no “first echo signal” is generated); 
receiving the first echo signal in the time domain (Fig. 1, receiving first echo signal 35, where paragraph 0041-0044 indicate that the echo signals are received in the time domain); 
transmitting a second detection signal in the time domain, wherein the second echo signal is generated in response to the second detection signal upon presence of the second object (Fig. 4; Paragraph 0055, “The receiving antennas are configured to receive signals received from objects located in the environment that reflect transmitted signals.”, where a second transmit signal can be considered “a second detection signal” as the reflection of the second transmit signal would be generated in response to the presence of an object (implicit)); and 
receiving the second echo signal in the time domain (Fig. 1, receiving second echo signal 35, where paragraph 0041-0044 indicate that the echo signals are received in the time domain); 
wherein generating the first frequency domain signal according to the first echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 are received echo signals and the signal coming out of element 3 to evaluation device 10 is radar data that is “a first frequency domain signal according to a first echo signal”) comprises: 

generating the second frequency domain signal (Fig. 4, additional signals provided from the radar sensor to the evaluation device 10) according to the second echo signal (Fig. 4; Paragraph 0075, “Based on the different phases of the signals 35 received from the object 4 at the individual receiving antennas 34, the direction from which the received signal 35 arrives at the radar sensor 3, and thus the direction of the object 4 in relation to the radar sensor 3, is determined by means of beamforming…The radar data obtained with the radar sensor 3 and the initial characteristics 2 are supplied to the evaluation device 10.”, where signals 35 depict a “second echo signal” received at another receiving antenna and the signal coming out of element 3 and to evaluation device 10 is “a second frequency domain signal” “according to a second echo signal”) comprises: 


Andric discloses, 
performing a time-domain-to-frequency-domain transform on the first echo signal to generate the first frequency domain signal (Page 13, 2nd column, second paragraph, “The result is preserving the vertical scale and transforming the horizontal time axis to the frequency domain. The cadence frequency plot highlights the periodic signals present in the spectrogram [5]”; where Fig. 3 depicts the transformation of the signal from time to frequency domain);
performing a time-domain-to-frequency-domain transform on the second echo signal to generate the second frequency domain signal (Page 13, 2nd column, second paragraph, “The result is preserving the vertical scale and transforming the horizontal time axis to the frequency domain. The cadence frequency plot highlights the periodic signals present in the spectrogram [5]”; where Fig. 3 depicts the transformation of the signal from time to frequency domain; Page 14, 2nd paragraph, “The next peak in cadence frequency plot corresponds to the fundamental frequency, fc. Forming the projections of values from cadence frequency plot into cadence frequency domain, fc can be extracted. Subsequent peaks (gait harmonics) result from the motion of the other appendages, such as the arms and legs.”, where the 2nd frequency domain signal is corresponding to the echo from the appendages (i.e. arms and legs) when running).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features of: performing a time-domain-to-frequency-domain transform on the first echo signal to generate the first frequency domain signal; and performing a time-domain-to-frequency-domain transform on the second echo signal to generate the second frequency domain signal. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 4. Andric discloses these feature when it discloses the transformation of the signal from time to frequency domain to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 12, Sick further discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 1, wherein: 
updating the at least one parameter of the primary classifier according to the first frequency domain signal and the training target corresponding to the first frequency domain signal (see claim 1 for citation) comprises: 




generating the object classification data corresponding to the second frequency domain signal according to the second frequency domain signal and the at least one parameter of the primary classifier (see claim 1 for citation) comprises: 





Andric discloses, 
transforming first data corresponding to M first velocities and in the first frequency domain signal into M sets of first spectrum data (Fig. 1a depicts transforming data corresponding to M first velocities (i.e the doppler frequency is indicative of the velocities as equation 3 discloses v =((lamda)*(doppler frequency))/2), where the multiple sets of spectrum data are shown in Fig. 1a), wherein M is a positive integer exceeding 1 (Fig. 1a depicts more than one doppler frequency (i.e. velocity)); 
combining the M sets of first spectrum data to acquire first cadence spectrum data (Fig. 3 depicts the combining of the spectrum data from Fig. 1a to acquire cadence spectrum data shown in Fig. 3); 
acquiring a first cadence feature from the first cadence spectrum data (Fig. 3 depicts the feature of a person walking in the cadence spectrum data; Page 14, 2nd paragraph, “The next peak in cadence frequency plot corresponds to the fundamental frequency, fc. Forming the projections of values from cadence frequency plot into cadence frequency domain, fc can be extracted. Subsequent peaks (gait harmonics) result from the motion of the other appendages, such as the arms and legs.”); and 
updating the at least one parameter of the primary classifier according to the first cadence feature and the training target corresponding to the first frequency domain signal (Page 14, 5th paragraph, “In Fig. 3 the torso component has a Doppler frequency of 169 Hz that indicates the person was moving with a speed of about 1.51 m/s, (3). The spectral spread
around central Doppler frequency can cause errors in main velocity and stride length extraction. The modulation of the legs has a fundamental cadence frequency of 1.9 Hz and the stride length, using (4), is 0.8 m. Because of known dependencies between step frequency and velocity of human gait, it is expected to be useful to combine these both features for target classification.”); and 
transforming second data corresponding to M second velocities and in the second frequency domain signal into M sets of second spectrum data (Fig. 1b depicts transforming data corresponding to M second velocities (i.e the doppler frequency is indicative of the velocities as equation 3 discloses v =((lamda)*(doppler frequency))/2), where the multiple sets of spectrum data are shown in Fig. 1b); 
combining the M sets of second spectrum data to acquire second cadence spectrum data (Fig. 4 depicts the combining of the spectrum data from Fig. 1b to acquire cadence spectrum data shown in Fig. 4); 
acquiring a second cadence feature from the second cadence spectrum data (Fig. 4 depicts the feature of a person running in the cadence spectrum data); and 
generating the object classification data corresponding to the second frequency domain signal according to the at least one parameter of the primary classifier and the second cadence feature (Page 15, second paragraph, “Finally, fundamental cadence frequency provides additional information to differentiate persons' class from the others. The length of the time window must be chosen to provide enough gait cycles to resolve the cadence frequency for a typical walking/running subject.”; Page 14, 5th paragraph, “In Fig. 3 the torso component has a Doppler frequency of 169 Hz that indicates the person was moving with a speed of about 1.51 m/s, (3). The spectral spread around central Doppler frequency can cause errors in main velocity and stride length extraction. The modulation of the legs has a fundamental cadence frequency of 1.9 Hz and the stride length, using (4), is 0.8 m. Because of known dependencies between step frequency and velocity of human gait, it is expected to be useful to combine these both features for target classification.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 12. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 12. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 13, Sick further discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 12, 






Andric discloses, 
wherein the second object comprises a primary portion and a secondary portion (Page 13, 2nd paragraph, “When humans walk, the motion of various components of the body including the torso, arms, and legs produce a very characteristic Doppler signature, Fig. 1(a).”, where primary portion is torso and secondary portion is arms or legs), and acquiring the second cadence feature from the second cadence spectrum data (Fig. 4 depicts feature of person running from the cadence spectrum data) comprises: 
identifying, from the second cadence spectrum data, a fundamental frequency and a primary velocity of the primary portion (Fig. 4 depicts spectrum data from which identification of the torso’s fundamental frequency and primary velocity is performed); 
generating a movement distance according to the fundamental frequency and the primary velocity (Page 14, 5th paragraph, “In Fig. 3 the torso component has a Doppler frequency of 169 Hz that indicates the person was moving with a speed of about 1.51 m/s, (3). The spectral spread around central Doppler frequency can cause errors in main velocity and stride length extraction. The modulation of the legs has a fundamental cadence frequency of 1.9 Hz and the stride length, using (4), is 0.8 m.”); 
identifying, from the second cadence spectrum data (Fig. 4), a secondary portion energy corresponding to the secondary portion and a primary portion energy corresponding to the primary portion (Page 14, 5th paragraph, “In Fig. 3 the torso component has a Doppler frequency of 169 Hz that indicates the person was moving with a speed of about 1.51 m/s, (3). The spectral spread around central Doppler frequency can cause errors in main velocity and stride length extraction. The modulation of the legs has a fundamental cadence frequency of 1.9 Hz and the stride length, using (4), is 0.8 m.”, where the energy is depicted in the cadence map for the primary portion (torso) and secondary portion (legs)); 
generating a ratio of the secondary portion energy to the primary portion energy (Page 14, 7th paragraph, “Otero considered the amplitudes of the cadence plot peaks to be indicative of RCS, [5]. He determined the RCS of the appendages by summing the amplitudes of the peaks of the fundamental and 2nd and 3rd harmonics that are associated with the periodic motion of the arms and legs. This is then divided by the amplitude of the torso peak in the spectrum. This feature is referred to as the appendage/torso ratio. N”); and 
employing the movement distance and the ratio as the second cadence feature (Fig. 8 depicts employing the movement distance and the ration as the second cadence feature (i.e. feature of person running).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 13. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 13. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. Andric also determine a ratio between the torso and appendages in the features of walking and running. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 14, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 12, wherein acquiring the second cadence feature from the second cadence spectrum data (see claim 12 for citation) comprises: 


Andric discloses, 
identifying, from the second cadence spectrum data, a fundamental frequency and a harmonic frequency to serve as the second cadence feature (Fig. 4; Page 14, 2nd paragraph, “The next peak in cadence frequency plot corresponds to the fundamental frequency, fc. Forming the projections of values from cadence frequency plot into cadence frequency domain, fc can be extracted. Subsequent peaks (gait harmonics) result from the motion of the other appendages, such as the arms and legs.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 14. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 14. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 15, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 12, wherein transforming the second data corresponding to the M second velocities and in the second frequency domain signal into the M sets of second spectrum data (see claim 12 for citations) comprises: 



Andric discloses, 
generating second combined spectrogram data according to energies of positive velocities and negative velocities of second spectrogram data in the second frequency domain signal (Fig. 1a and 1b depicts spectrum data according to energies of positive and negative velocities as the negative velocities is depicted in the downward ramps and positive velocities is depicted as the upward ramps in the velocities); and 
transforming second data corresponding to M second velocities and in the second combined spectrogram data into the M sets of second spectrum data (Figs. 3 and 4 depict the transformations of data from time (Fig. 1a and 1b) to frequency domain into a second spectrum data).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 15. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 15. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The cadence maps is then used to help in the classification of data (where positive and negative velocities are depicted in the spectrograms and help in the identification of speeding up vs. slowing down) corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 16, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 15, wherein generating the second combined spectrogram data according to the energies of the positive velocity and the negative velocity of the second spectrogram data in the second frequency domain signal (see claim 15 for citations) comprises: 




Andric discloses, 
computing an energy sum of the positive velocities and an energy sum of the negative velocities of the second spectrogram data (Page 14, 7th paragraph, “Otero considered the amplitudes of the cadence plot peaks to be indicative of RCS, [5]. He determined the RCS of the appendages by summing the amplitudes of the peaks of the fundamental and 2nd and 3rd harmonics that are associated with the periodic motion of the arms and legs”). 
determining which of the energy sums is larger (Analysis of Figs. 3-4 and Fig. 7-8 indicate the “determining of which of the energy sums is larger”); and 
dividing energies of velocities having a larger energy sum to energies of corresponding velocities having a smaller energy sum, respectively, to generate the second combined spectrum data (Page 14, 2nd to last paragraph, “ This is then divided by the amplitude of the torso peak in the spectrum. This feature is referred to as the appendage/torso ratio. Noise and clutter have detrimental effect on the estimate values of fundamental cadence frequency and appendage/torso ratio. Clutter is due to unwanted reflections of objects in the environment that are not targets, such as trees, asphalt roads, buildings, and multi-path target reflections.”, where Figs. 7-10 depicts the “second combine spectrum data” according to the ratio, where the graphs depict data according the smaller energy sum and larger energy sum).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 16. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 16. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 17, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 15, wherein generating the second combined spectrogram data according to the energies of the positive velocity and the negative velocity of the second spectrogram data in the second frequency domain signal (see claim 15 for citation) comprises: 




Andric discloses,
computing an energy sum of the positive velocities and an energy sum of the negative velocities of the second spectrogram data (Page 14, 7th paragraph, “Otero considered the amplitudes of the cadence plot peaks to be indicative of RCS, [5]. He determined the RCS of the appendages by summing the amplitudes of the peaks of the fundamental and 2nd and 3rd harmonics that are associated with the periodic motion of the arms and legs”), 
determining which of the energy sums is larger (Analysis of Figs. 3-4 and Fig. 7-8 indicate the “determining of which of the energy sums is larger”); and 
generating the second combined spectrogram data according to velocities having a larger energy sum (Page 14, 2nd to last paragraph, “ This is then divided by the amplitude of the torso peak in the spectrum. This feature is referred to as the appendage/torso ratio. Noise and clutter have detrimental effect on the estimate values of fundamental cadence frequency and appendage/torso ratio. Clutter is due to unwanted reflections of objects in the environment that are not targets, such as trees, asphalt roads, buildings, and multi-path target reflections.”, where Figs. 7-10 depicts the “second combine spectrum data” according to the ratio, where the graphs depict data according the smaller energy sum and larger energy sum).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 17. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 17. Andric discloses these feature when it discloses the production of a cadence map to determine peaks corresponding to gait harmonics to identify features of motion of the arms/legs. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 18, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 12, wherein acquiring the second cadence feature from the second cadence spectrum data (see claim 12 for citations) comprises: 



Andric discloses,
performing an autocorrelation process on the second cadence spectrum data (Page 15, first paragraph under 3.2 Autocorrelation of Human Data, “Autocorrelation is performed
on the same sequences used in analysis above.”) to generate a plurality of autocorrelation values (Page 15, first paragraph under 3.2 Autocorrelation of Human Data, “Normalized values of autocorrelation are displayed on the vertical axis, while time is on the horizontal.”); and 
computing a minimum difference of a plurality difference between two adjacent ones of the plurality of autocorrelation values (Figs. 11b-14b depict the different between two adjacent autocorrelation values) to employ the minimum difference as the second cadence feature (i.e. Fig. 14b and 18b depicts the difference as the second cadence feature (i.e. feature of running)).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 18. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 18. Andric discloses these feature when it discloses the use of autocorrelation to determine the difference between peaks in the cadence maps to identify gait motions. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 

Regarding claim 19, the combination of Sick and Andric discloses [Note: what Sick fails to disclose is strike-through]
The object recognition method of Claim 12, (see claim 12 for citations) comprises

Andric discloses,
further comprising performing a velocity normalization process on the second spectrogram data (Page 15, first paragraph under 3.2 Autocorrelation of Human Data, “Normalized values of autocorrelation are displayed on the vertical axis, while time is on the horizontal.”, where the velocity normalization process is tantamount to the autocorrelation process disclosed in section 3.2) according to a maximum velocity of the second spectrogram data to generate second velocity-normalized spectrogram data (Fig. 11b-14b are the “second velocity-normalized spectrogram data”); 
transforming the second data corresponding to the M second velocities and in the second velocity-normalized spectrogram data into M sets of second spectrum data, respectively (Figs. 11-14).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sick with Andric to incorporate the features mentioned above in claim 19. Both Sick and Andric are considered analogous arts as they both disclose the use of radar technology to determine the movement of objects. Sick is very similar to the instant application as it disclose the features of claim 1 however, Sick fails to disclose the features mentioned above for claim 19. Andric discloses these feature when it discloses the use of autocorrelation to determine the difference between peaks in the cadence maps to identify gait motions. The cadence maps is then used to help in the classification of data corresponding to the gait of the appendages from walking vs. running. The incorporation of such features would allow for more accurate determination of the gait of a person and therefore allow for more efficient training of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648